                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                                  Plaintiff,

             v.                                       Case No. 19-3054-01-CR-S-MDH

 RUSTY J. ROSE,

                                  Defendant.

                                    MOTION FOR DETENTION

       The United States of America, by and through its undersigned counsel, moves this Court

to order the detention of the defendant, Rusty J. Rose, and states the following in support of the

motion:

       1.         Title 18, United States Code, Section 3142(f) provides, in pertinent part, that a

hearing must be held by the appropriate judicial officer to determine whether any condition or

combination of conditions “will reasonably assure the appearance of such person as required and

the safety of any other person and the community” if the attorney for the Government moves for

such a hearing and the case involves:

                  “(E) any felony that is not otherwise a crime of violence that involves a
                  minor victim….”

       2.         Title 18, United States Code, Section 3142(e) mandates, subject to rebuttal, “it shall

be presumed that no conditions or combination of conditions will reasonably assure the appearance

of a person as required and the safety of the community if the judicial officer finds that there is

probable cause to believe that the person committed—(E) an offense involving a minor victim

under section 2252(a)(2)…of this title.”




            Case 6:19-cr-03054-MDH Document 9 Filed 08/02/19 Page 1 of 4
        3.       An indictment has been return by a grand jury seated in Springfield, Missouri,

charging Rose with receipt and distribution of child pornography, in violation of 18 U.S.C.

§ 2252(a)(2) and (b)(2).

        4.       Rose has two misdemeanor convictions for driving while intoxicated and one

misdemeanor conviction each for theft of property and identity theft.

        5.       On or about August 13, 2018, while in a Kum & Go gas station in Springfield,

Missouri, Rose assaulted a 14-year old female by grabbing her buttocks.

        6.       On or about November 9, 2018, in a post-Miranda interview, Rose admitted that

he accessed the Internet using his cellular telephone and Samsung tablet, and while searching the

Internet, he had observed pictures and/or videos that “probably” contained children under the age

of 18. After initially denying that he posted child pornography on Tumblr, he eventually admitted

to “reposting” files that he had observed on the site.

        7.       During a forensic examination of Rose’s tablet and cellular telephone, Springfield,

Missouri, Police Department Officer Michael Costello found on Rose’s tablet, 95 image and eight

video files containing child pornography, 633 image and 73 video files containing material that is

sexually exploitative of children, and one image and one video file containing bestiality.

        8.       On Rose’s cellular telephone, Officer Costello found 35 image files of child

pornography, 590 image files of children being sexually exploited, and one image and 11 video

files of bestiality.

        9.       In Rose’s Mega account, which can be accessed through his cellular telephone,

Officer Costello found 593 image and 680 video files containing child pornography, 1,070 image

and 297 video files of children being sexually exploited, and one image and 11 video files

containing depictions of rape and/or bondage.



                                                  2

             Case 6:19-cr-03054-MDH Document 9 Filed 08/02/19 Page 2 of 4
       10.     Also in Rose’s Mega Account was a folder titled “neighbor yng girls.” That folder

contained photos and videos of children in Rose’s neighborhood. In another folder titled “pool,”

there were photos and videos of children at Rose’s neighborhood pool. In one video, Rose focuses

on a child and says, “My God, she is hot as fuck.”

       11.     The United States submits that there is clear and convincing evidence that there are

no conditions that the Court could place on Rose’s release that would reasonably assure Rose’s

appearance in Court and the safety of the community. See 18 U.S.C. § 3142(g)(1) nature and

circumstances of the offense; (2) weight of the evidence; (3)(A) the defendant=s character, physical

and mental condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning appearance at court proceedings, and (B) whether the defendant

was on probation/parole at the time of the offense; and (4) danger to the community or other

persons. Because of this, the United States requests that a detention hearing be held and that Rose

be detained. See generally, United States v. Sazenski, 806 F.2d 846, 848 (8th Cir. 1986); United

States v. Warren, 787 F.2d 1337, 1338 (8th Cir. 1986).




                                                 3

          Case 6:19-cr-03054-MDH Document 9 Filed 08/02/19 Page 3 of 4
       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

detention hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of Rose.

                                           Respectfully,

                                           Timothy A. Garrison
                                           United States Attorney


                                    By     /s/ Nhan D. Nguyen
                                           Nhan D. Nguyen
                                           Assistant United States Attorney
                                           Missouri Bar No. 56877
                                           500 Hammons Tower
                                           901 St. Louis Street
                                           Springfield, Missouri 65806
                                           (417) 831-4406

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on August 2,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                           /s/ Nhan D. Nguyen
                                           Nhan D. Nguyen
                                           Assistant United States Attorney




                                              4

          Case 6:19-cr-03054-MDH Document 9 Filed 08/02/19 Page 4 of 4
